Citation Nr: 9920242	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.   95-32 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD) currently rated as 30 percent 
disabling.

2.  Entitlement to a total evaluation based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active duty from November 1966 to February 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO) which granted service-connection for PTSD and 
assigned a 10 percent rating.  The appellant was granted a 30 
percent rating for PTSD by a July 1995 rating decision.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the appellant's claim for an increased rating has been 
developed.

2.  The evidence shows that the appellant's PTSD results in 
severe, but not total impairment in social and occupational 
functioning.  

3.  Service-connection is in effect only for PTSD, now rated 
as 70 percent disabling.

4.  He has received a GED and has two years of college.

5.  He reports that he was previously employed as a wallpaper 
hanger and maintenance man.

6.  The evidence shows that the appellant is unable to secure 
or follow a substantially gainful occupation as the result of 
service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 9411 (1996-1998).

2.  The criteria for a schedular evaluation in excess of 70 
percent have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 9411 (1996-1998).

3.  The criteria for a total disability evaluation based on 
individual unemployability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the appellant's 
claims are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims, 
which are plausible.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 631 (1992).  Furthermore, the appellant has undergone VA 
examinations and has been involved in VA outpatient care for 
his PTSD.  Those records do not reveal additional sources of 
relevant information that may be available concerning the 
present claim.  The Board accordingly finds the duty to 
assist him, mandated by 38 U.S.C.A. § 5107, has been 
satisfied.  

The Board must determine whether the weight of the evidence 
supports the appellant's claims or is in relative equipoise, 
with him prevailing in either event.  However, if the weight 
of the evidence is against his claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.3(1998); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
to be based on a review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1998), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Factual Background

The appellant has contended that his PTSD is 100 percent 
disabling rather than 30 percent disabling.  He also claims 
that he is unable to obtain or retain employment due to PTSD.

The RO granted service-connection for PTSD and assigned a 10 
percent evaluation through a June 1994 rating decision.  The 
appellant's evaluation for PTSD was increased to 30 percent 
disabling in a July 1995 rating decision.  Service connection 
is in effect only for PTSD.

A February 1992 Social Security Administration examination 
indicates that the appellant suffered from flashbacks.  He 
had symptoms of anxiety, depression, and suspiciousness.  The 
examiner opined that it was doubtful that the appellant would 
be able to perform duties in the job market because of his 
lack of ability to interact successfully in a public setting; 
however, he was able to manage his own benefits.

A March 1994 VA PTSD examination reflects that the appellant 
admitted previous history of cocaine, cannabis, intravenous 
heroin and cocaine use, and alcohol abuse.   He met the 
criteria for a diagnosis of PTSD. 

A VA hospital record shows that the appellant underwent a 
scheduled admission to the PTSD program in October and 
November 1994.  During the admission, there was reduction in 
his anger and hostility.  The diagnosis was PTSD.  The global 
assessment of functioning score (GAF) was 40/65. 

A January 1995 VA psychiatry examination indicated that the 
appellant's speech was pressured.  He had no flight of ideas.  
His mood was anxious and depressed.  He did not have 
identifiable delusions.  He denied suicidal or homicidal 
thoughts.  His judgment and insight were good.  He was 
diagnosed with PTSD.

The appellant underwent VA hospitalization in March 1995 with 
the chief complaint of decreased appetite, poor sleeping 
habits and intrusive thoughts and sounds of Vietnam.  He was 
stable when discharged.  The diagnosis was PTSD.  The GAF was 
40.

VA Psychology/trauma recovery program records from September 
1994 to March 1995 indicate that during his time in the 
program, the appellant had flashbacks, difficulty sleeping, 
anxiety and low appetite.  He was quite withdraw from the 
other group members.  He initially withdrew from the program 
and claimed that the program made his PTSD symptoms worse.

VA treatment records from April 1995 to August 1996 indicate 
that the appellant was on medication for his PTSD.  He had 
suicidal thoughts, but did not have intent to follow those 
thoughts.  He continued to isolate himself from others.  

The appellant underwent VA hospitalization in September and 
October 1996.  He was admitted for complaints of suicidal 
ideation and increased symptoms of PTSD.  He had thoughts of 
suicide without plans.  The diagnosis was PTSD.  The GAF was 
55.

A January 1997 VA trauma recovery program record indicates 
that the appellant was having nightmares 2 to 3 times a week.  
It was also noted that he was preoccupied with thoughts of 
Vietnam.

VA hospitalization record dated April 1997 indicates that the 
appellant was admitted to the hospital for adjustment in 
medications.  His mental status did not reveal any 
abnormalities.  The diagnosis was PTSD.  The GAF was 66.

VA treatment records from April 1997 to June 1998 indicate 
that the appellant had denied drug and alcohol use.  He 
avoided crowds.  He had nightmares, flashbacks, and intrusive 
thoughts.

A September 1998 VA hospitalization report indicates that the 
appellant was admitted in August 1998.  He had been having 
more intrusive thoughts and nightmares about Vietnam.  During 
the hospitalization, his medications were adjusted.  His mood 
then improved and his anxiety decreased.  The diagnosis was 
PTSD.  The GAF was 55.

A September 1998 VA PTSD examination indicates that the 
appellant was currently on medication for PTSD. He had 
obtained a GED and completed two years of college.  He was 
last employed as a wallpaper hanger in 1980 and left his job 
because of nervousness.  He reported that he was socially 
isolated.  He indicated that noises bothered him.  He 
reported having combat dreams.  He was appropriately dressed, 
adequately groomed, and exhibited no unusual motor activity.  
His speech was mildly pressured with no flight of ideas or 
looseness of associations.  

The appellant's mood was anxious.  He denied homicidal or 
suicidal thoughts.  He was precisely oriented to person, 
place, situation, and time.  Remote, recent, and immediate 
recall was good.  His judgment to avoid common danger was 
adequate.  His abstracting ability was adequate, but his 
insight was limited.  He was severely impaired in his ability 
to sustain gainful activity.  He would find it markedly 
difficult to relate to coworkers and to receive supervision 
and to adapt to new circumstances.  He was severely impaired.  
He was diagnosed with PTSD with a GAF of 55.

Claim for Increased Evaluation for PTSD

The severity of the appellant's service connected psychiatric 
disorder is assessed for VA compensation purposes by 
application of the criteria set forth in Diagnostic Code 9411 
of the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  In November 1996, new regulations were 
issued with respect to the criteria to be considered in PTSD 
cases.  The RO has considered this claim under the old rating 
criteria and the new criteria, and the Board will do 
likewise. "[W]here the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should... apply 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary did 
so."  Karnas v. Derwinski, 1 Vet. App. 308,313 (1991).  
Pursuant to Karnas, the Board finds that the appellant is 
entitled to have his claim reviewed under the regulations in 
effect both prior to and after November 1996.

Under the current regulations in effect, the appellant is 
currently in receipt of a 30 percent rating which is 
warranted where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attack (weekly 
or less often), chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, recent events).  

A 50 percent rating would require occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is granted when there is occupational and 
social impairment, with deficiencies in most areas, such a 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.

A 100 percent rating is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 61 Fed. 
Reg. 52,695-702 (October 8, 1996)38 C.F.R. § 4.130, DC 9204 
(1998).

Under the regulations in effect prior to November 7, 1996, a 
30 percent rating was warranted when there was "definite" 
impairment in the ability to maintain effective and wholesome 
relationships with people and when psychoneurotic symptoms 
result in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce "definite" 
industrial impairment.  A 50 percent evaluation is warranted 
when there is that the ability to establish effective or 
favorable relationships with people is considerably impaired.  
By reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels had to be so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation is required where the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation is warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, with totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and 
demonstrably unable to obtain or retain employment. 38 C.F.R. 
§ 4.132, DC 9204 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (the Court) stated the 
term "definite", as used in the replaced version of 
38 C.F.R. § 4.132, was "qualitative" in character, whereas 
the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision.  
38 U.S.C.A. § 7104(d)(1)(West 1991).

The Board concludes that under the old criteria and the 
current criteria, the appellant warrants a 70 percent rating 
for PTSD.  Under the old criteria, a 70 percent rating is 
indicative of severe impairment in the ability to obtain or 
retain employment or to establish or maintain effective or 
favorable relationships with people.  In this case, the 
recent clinical evidence shows that his ability to sustain 
gainful activity was severely impaired, and that it would be 
markedly difficult for him to relate to coworkers and to 
receive supervision.  The recent clinical evidence also 
reflects multiple hospitalizations for PTSD.  However, the 
appellant is not entitled to a 100 percent rating because the 
current clinical findings only indicate he has severe, but 
not total, impairment due to PTSD.  The evidence does not 
indicate he has total incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities.  Thus, under the old criteria he warrants 
no more than a 70 percent rating.  

Similarly, under the current criteria, the appellant does not 
warrant a 100 percent rating because the evidence does not 
show total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Claim of Entitlement to TDIU

Under 38 C.F.R. § 4.16(a), a total disability rating for 
compensation may be assigned where the schedular rating for 
service-connected disability is less than total, if the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disability, where the claimant has one service-connected 
disability evaluated as 60 percent or more disabling.  In 
this case, the appellant meets the schedular criteria for 
TDIU by virtue of the fact that he has a single service 
connected disability, PTSD, now rated as 70 percent 
disabling.  There is one medical opinion that as a result of 
PTSD, he would have marked difficulty following a 
substantially gainful occupation.  There is a second medical 
opinion to the effect that it was doubtful that he would be 
able to work due to PTSD.  With application of the benefit of 
the doubt rule, the Board concludes that he is individually 
unemployable due to PTSD.  Thus, he is entitled to TDIU.


ORDER

An increased rating to 70 percent is granted for PTSD, 
subject to the criteria that govern the payment of monetary 
awards.

A total disability evaluation based on individual 
unemployability due to service connected disability is 
granted, subject to the criteria that govern the payment of 
monetary awards.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

